UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 95-50240
                            Summary Calendar
                         _____________________

                           GILBERT BALTIERRA,

                                                    Plaintiff-Appellant,

                                   versus

                           SHIRLEY S. CHATER,
                    Commissioner of Social Security,

                                                     Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                            (CA A 94-443)
_________________________________________________________________
                         (October 19, 1995)
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Gilbert Baltierra appeals the denial of his application for

Social   Security    disability    and    supplemental   security   income

benefits.   We AFFIRM.

                                     I.

     Baltierra applied for supplemental security income (SSI) and

disability insurance benefits in May 1991, alleging disability

since October 31, 1985, because of back problems.              After his

applications   were    denied     initially   and   on   reconsideration,

1
     Local Rule 47.5.1 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that rule, the court has determined that this opinion
should not be published.
Baltierra requested and received a hearing before an administrative

law judge (ALJ).       The ALJ found that Baltierra had the residual

functional capacity to perform the full range of sedentary work

and, therefore, was not disabled.           The Appeals Council vacated the

ALJ's decision, and remanded the case for further assessment.

      At   a   supplemental      hearing     in   September   1993,    the   ALJ

determined that Baltierra was unable to perform his past relevant

work as a welder and welding supervisor, but "had a residual

functional capacity for semi-skilled or skilled sedentary and light

work, further reduced by some restrictions with intermediate memory

and some difficulty with reading and spelling".               Accordingly, the

ALJ ruled that Baltierra was not disabled.               The ALJ's decision

became the final decision of the Secretary when the Appeals Council

denied Baltierra's request for review.

      Baltierra sought judicial review in the district court.                The

parties    consented   to   proceed   before      a   magistrate   judge,    who

affirmed the Secretary's decision.

                                      II.

      In sum, Baltierra contends that the Secretary's decision is

not   supported   by   substantial     evidence.        Our   review    of   the

Secretary's    decision     is   limited     to   determining   "whether     the

Secretary applied the correct legal standard and whether the

Secretary's decision is supported by substantial evidence on the

record as a whole".     Orphey v. Secretary of Health & Human Servs.,

962 F.2d 384, 386 (5th Cir. 1992).           "Substantial evidence is more

than a scintilla and less than a preponderance.                    It is such


                                     - 2 -
relevant evidence as a reasonable mind might accept as adequate to

support a conclusion."     Muse v. Sullivan, 925 F.2d 785, 789 (5th

Cir. 1991).

      The Social Security Act defines disability as the "inability

to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months".           42

U.S.C. § 423(d)(1)(A) (1991).      "The law and regulations governing

the determination of disability are the same for both disability

insurance benefits and SSI."      Haywood v. Sullivan, 888 F.2d 1463,

1467 (5th Cir. 1989).

      The Secretary uses a well known five-step sequential analysis

in   assessing   whether   an   applicant   is   capable   of   performing

substantial gainful activity:

           1.   An individual who is working and engaging in
           substantial gainful activity will not be found
           disabled regardless of the medical findings.

           2.   An individual who does not have a "severe
           impairment" will not be found to be disabled.

           3.   An individual who meets or equals a listed
           impairment in Appendix 1 of the regulations will be
           considered   disabled  without   consideration   of
           vocational factors.

           4.   If an individual is capable of performing the
           work he has done in the past, a finding of "not
           disabled" must be made.

           5.   If an individual's impairment precludes him
           from performing his past work, other factors
           including age, education, past work experience, and
           residual functional capacity must be considered to
           determine if other work can be performed.


                                  - 3 -
Villa v. Sullivan, 895 F.2d 1019, 1022 (5th Cir. 1990).      As is

equally well known, "[a] disability determination at any point in

the five-step process is conclusive and terminates any further

analysis."   Id.

     "On the first four steps of the analysis, the claimant has the

initial burden of proving that [he] is disabled....     The burden

shifts to the Secretary on the fifth step to show that the claimant

is capable of performing work in the national economy and is

therefore not disabled."   Wren v. Sullivan, 925 F.2d 123, 125 (5th

Cir. 1991) (citation omitted). If the Secretary meets this burden,

the claimant must then "prove that he is unable to perform the

alternate work".   Selders v. Sullivan, 914 F.2d 614, 618 (5th Cir.

1990).

                                 A.

     At the fifth step of the analysis, the ALJ concluded, as

noted, that Baltierra "had a residual functional capacity for semi-

skilled or skilled sedentary and light work, further reduced by

some restrictions with intermediate memory and some difficulty with

reading and spelling", and that there were a significant number of

jobs in the regional and national economy that Baltierra could

perform.

                                 1.

     Substantial evidence supports these findings.   Baltierra was

born on April 20, 1951, is a high school graduate, and has worked

as a welder and welding supervisor.     On September 27, 1985, he

injured his lower back while lifting a heavy weight on the job.   In


                               - 4 -
October 1985, about a month after that injury, Baltierra was

examined by Dr. Sullivan, an orthopedic surgeon, who diagnosed

lumbar strain, recommended physical therapy, and prescribed Motrin.

Dr. Sullivan stated that he anticipated "a gradual resolution of

[Baltierra's] symptoms and a return to work in the not too distant

future".

      Dr. Sullivan's November 11, 1985, progress note states that

although Baltierra had not made any "real improvement with the

therapy", he had returned to work in a light duty capacity.              Dr.

Sullivan prescribed a back brace and allowed Baltierra to continue

working as long as he did not bend, stoop, crawl, or lift more than

20 pounds.   Baltierra returned to Dr. Sullivan on November 26, and

on January 7 and 17, 1986.       Dr. Sullivan performed a CT scan, which

showed some compression of the nerve root, a narrowed spinal canal,

and osteophytes, but he was uncertain whether Baltierra's lack of

progress was caused by those abnormalities or by "his fear of

returning to work and sustaining some sort of permanent damage".

Dr. Sullivan referred Baltierra to Dr. Dorsen.

      Dr. Dorsen saw Baltierra on January 24, 1986, and found that

he was severely obese, but the neurological findings were normal.

Dr. Dorsen cleared Baltierra for full work duty on February 21,

1986.

      In April 1986, Dr. Turpin, a neurosurgeon, saw Baltierra at

the   request   of   his   insurance     company.   Dr.   Turpin   reviewed

Baltierra's x-rays and CT scan, and opined that Baltierra had

degenerative    disc   disease    with    hypertrophic    spondylosis,   but


                                    - 5 -
concluded that Baltierra "certainly" was able to do work lighter

than his previous heavy work as a welder.           Dr. Turpin recommended

that    Baltierra   "initiate   a    program   of    progressive   physical

conditioning exercise" and "lose at least 60 pounds".

       Between April 1986 and April 1987, Baltierra did not receive

any medical care.      In April 1987, he returned to Dr. Sullivan,

reporting that he still had back and left hip pain.           Dr. Sullivan

encouraged Baltierra to take Tylenol for pain.          At the end of July,

Dr. Sullivan stated that Baltierra could return to light duty work

which did not require lifting over 30 pounds or excessive climbing,

stooping, or bending.      Throughout 1987, Baltierra continued to see

Dr. Sullivan with the same complaints.           A CT scan conducted on

October 14, 1987, showed a bulging disc at L5-S1 and "a posterior

and left osteophyte at L4-5 causing a secondary stenosis of the

left lateral recess".      On December 11, 1987, Dr. Sullivan reported

that Baltierra had sustained a small herniated disc secondary to

his injury, and might need back surgery in the future.

       On September 14, 1990, Baltierra underwent a psychological

consultative examination. The psychologist who performed the tests

noted   that   Baltierra   exhibited   good    social   skills;    that   his

personality "should not pose any barriers to training programs or

work adjustments"; that he was of average intelligence and could

write well, but had some intermediate memory, reading, and spelling

problems; and that he suffered from "a mild agitated depression".

       On January 29, 1991, Baltierra returned to Dr. Sullivan,

complaining of back pain.       The physical examination showed that


                                    - 6 -
Baltierra remained "markedly overweight".             Dr. Sullivan referred

Baltierra to the Texas Rehabilitation Commission and completed a

job limitation form, stating that Baltierra had a medical release

for employment; that he could sit or stand for no more than four

hours in an eight-hour day, lift 10 pounds frequently, climb a

flight of stairs or walk 100 yards without pause, and bend, stoop,

kneel, squat, crouch, climb, and balance occasionally, but never

crawl.    Dr. Sullivan concluded that Baltierra was in good medical

condition, but diagnosed "mechanical-type back pain secondary to

degenerative disc disease".

     Although, as Baltierra points out, Dr. Sullivan, in a report

to the Texas Department of Human Services dated September 10, 1991,

stated that Baltierra's prognosis was "poor", he also found that

Baltierra could perform work that did not require lifting more than

25 pounds, or excessive bending, stooping, or crawling, and that

allowed    frequent   changes     of    position.      Thus,      no   physician

pronounced Baltierra unable to work; and the ALJ properly relied on

the medical opinions of Baltierra's treating and non-treating

physicians to support her decision.

                                        2.

     Furthermore, although Baltierra contends otherwise, the ALJ

gave sufficient weight to his subjective complaints of pain.                "How

much pain is disabling is a question for the ALJ since the ALJ has

primary responsibility for resolving conflicts in the evidence."

Scharlow   v.    Schweiker,   655      F.2d   645,   648   (5th    Cir.   1981).

"Subjective     evidence   need   not    take   precedence     over    objective


                                    - 7 -
evidence."     Villa v. Sullivan, 895 F.2d at 1024.                    The ALJ could

find no "reasonable nexus between the disabling pain Mr. Baltierra

complains    of    and    any    other    clinical     signs      reported   by    his

physicians".      The ALJ's determination that the medical evidence is

more persuasive than Baltierra's own testimony "is precisely the

kind[] of determination[] that the ALJ is best positioned to make".

See Falco v. Shalala, 27 F.3d 160, 164 (5th Cir. 1994).                    Thus, the

ALJ's finding that Baltierra's complaints were not debilitating is

supported by substantial evidence.

                                          B.

      Baltierra asserts also that the ALJ failed to use proper legal

standards in denying benefits.                 First, he complains that the

hypothetical questions to the vocational expert did not encompass

all of his limitations.          There is no reversible error if an ALJ's

hypothetical question incorporates those disabilities recognized by

the   ALJ,   and    the    claimant's       representative        is    afforded    an

opportunity to correct any alleged deficiencies in the question.

Bowling v. Shalala, 36 F.3d 431, 435 (5th Cir. 1994); Morris v.

Bowen, 864 F.2d 333, 336 (5th Cir. 1988).                    The ALJ found that

Baltierra's    "residual        functional       capacity   for    semi-skilled     or

skilled sedentary and light work [was] further reduced by some

restrictions with intermediate memory and some difficulty with

reading spelling".         The ALJ included those limitations in her

hypothetical question to the vocational expert, and Baltierra's

counsel was allowed to mention additional disabilities, although

those disabilities were not recognized in the ALJ's findings.


                                         - 8 -
                                     C.

     Baltierra   contends    next    that   there   was   not   substantial

evidence that there were jobs available in the national economy

that he was capable of performing.           At the 1993 hearing, the

vocational expert testified that an individual with Baltierra's

background and limitations could not perform his past work, but

could work as an office helper, a cashier in a cafeteria or parking

lot booth, or a photocopying machine operator, and that such jobs

existed regionally in the thousands and nationally in the tens of

thousands.   She explained that she determined the availability of

those jobs by referring to the Dictionary of Occupational Titles in

conjunction with information provided by the Texas Employment

Commission (TEC).

     Baltierra   complains    that    the   vocational    expert    "had   no

formula" for making this determination; but, none is required.

"The value of a vocational expert is that [s]he is familiar with

the specific requirements of a particular occupation, including

working conditions and the attributes and skills needed."             Fields

v. Bowen, 805 F.2d 1168, 1170 (5th Cir. 1986).             The vocational

expert relied on her expertise to arrive at her conclusions, and

she explained how she arrived at those conclusions.             Because this

testimony provided the ALJ with evidence substantial enough to

support a determination that employment was available to Baltierra,

the vocational expert's failure to provide Baltierra with copies of

TEC reports upon which she relied does not provide a basis for

reversal or remand.


                                    - 9 -
                                D.

     Finally, Baltierra suggests that "[a]dditional evidence should

be taken" with respect to his current medical condition.   Under 42

U.S.C. § 405(g), this court may remand to the Secretary "only upon

a showing that there is new evidence which is material and that

there is good cause for the failure to incorporate such evidence

into the record in a prior proceeding".      42 U.S.C. § 405(g).

Baltierra has failed to make the requisite showing.

                               III.

     For the foregoing reasons, the judgment is

                            AFFIRMED.




                              - 10 -